COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                   01-16-00810-CV
Style:                          Dr. Michael (Mikhail) Tyurin
                                v. Hirsch & Westheimer, PC, Michael D. Conner, Jessica Levy, Stephen D. Selindis, and
                                Capital One, NA
Date motions filed:             November 9, 2016, and November 18, 2016
Type of motion:                 “Motion to Order Trial Court Release Trial Court Records Appellant Originally Requested
                                under Affidavit of Indigence” and “Repetitive Motion to Order Trial Court Release Trial
                                Court Records Appellant Originally Requested under Affidavit of Indigence”
Party filing motion:            Appellant
Document to be filed:

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                     Current Due date:
         Date Requested:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                           The Court will not grant additional motions to extend time absent exceptional circumstances.
                 Denied
                 Dismissed as moot
                 Other: _____________________________________




Judge’s signature: /s/ Terry Jennings
                    Acting individually           Acting for the Court

Date: January 12, 2017